DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 8, 10, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lub et al (US 8,518,299).
Lub discloses a method of manufacturing a reactive mesogen (RM) guest host polarizer comprising: forming an RM guest host polarizer material on a substrate that promotes a substantially uniform planar alignment configuration of the molecules (Col. 7, line 65-Col. 8, line 7); forming a temporary alignment layer on the polarizer material to align RM molecules in the planar configuration; performing polymerization of the RM polarizer material; and removing the temporary alignment layer from the RM polarizer, wherein the temporary alignment layer is a temporary alignment substrate layer (Col. 14, lines 8-27). 
Regarding Claims 4, 5, 7, 8, 10, and 17-20, Lub discloses photo-polymerization performed through at least the substrate or temporary layer (Col. 14, lines 37-55); the substrate includes an arrangement of electrodes to apply an electric field for alignment of the RM molecules or application of a magnetic field for alignment (Col. 14, lines 31-33); a rubbing process may be performed (Col. 14, lines 30-35); and the RM polarizer material may be deposited by dip coating, doctor blade coating, etc. (Col. 13, lines 61-65).
Lub discloses every limitation of claims 1, 4, 5, 7, 8, 10, and 17-20 and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lub et al (US 8,518,299) as applied above in view of Wang et al (Fabrication of planarly-oriented polycrystalline thin films of smectic liquid crystalline organic semiconductors, submitted by Applicants in IDS filed 6/23/2020).
Lub does not disclose that the temporary alignment layer encapsulates the RM polarizer layer and has a lower surface energy than the substrate or that the RM polarizer material is polymerized at a lower temperature than the temperature at which the RM polarizer material is formed on the substrate.
Wang discloses encapsulating the liquid crystal materials in the temporary orientation layer wherein the surface energy of the orientation layer is lower than that of the surface energy of the substrate (p. 2, col. 2-p. 3, col. 1). Wang further discloses polymerizing the liquid crystal polarizer material at a temperature lower than the temperature at which the material is formed on the substrate (p. 2, col. 1; p. 3, col. 2). By using the over-coated orientation layer, the films maintained their planar orientation even after removal of the orientation layer (p. 6, col .2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the over-coated orientation layer of Wang as the temporary alignment film of Lub in order to maintain a planar orientation even after removal of the orientation layer.
Thus, claims 2 and 3 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Lub and Wang.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lub et al (US 8,518,299) as applied above in view of Kaneiwa et al (US 8,304,017).
Lub does not disclose that the temporary layer to align the RM molecules is a temporary gaseous layer having a pressure that is below, the same as, or above an atmospheric pressure.
Kaneiwa discloses that alignment layers for liquid crystal materials include rubbing an alignment layer, oblique vapor deposition, exposure to electric or magnetic fields, irradiation with light, etc. (Col. 31, lines 49-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use vapor deposition as suggested by Kaneiwa as an alignment method for the RM material of Lub since it was a suitable alternative alignment method for liquid crystal materials. Note: when exposing the substrate to the vapor during oblique vapor deposition, the “gaseous layer” would inherently be at a pressure which must be one of below, the same as, or above atmospheric pressure because this limitation includes any pressure.
Thus, claim 6 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Lub and Kaneiwa. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lub et al (US 8,518,299) as applied above in view of Pokorny et al (US 7,510,741).
Lub does not disclose that a second layer of the RM molecules is deposited on the first layer and polymerized. 
Pokorny discloses forming a multilayer optical body comprising two, three, or more layers of liquid crystal materials wherein a first layer of liquid crystal material is deposited and polymerized and a second layer of liquid crystal material is deposited on the first layer and polymerized (Col. 11, lines 4-42). With a sufficient number of layers, a polarizer can be constructed that reflects a larger portion of or the entire visible spectrum (Col. 10, lines 6-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to form a second layer of RM polarizer material as suggested by Pokorny in the process of Lub in order to construct a reflective polarizer.
Thus, claim 9 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Lub and Pokorny. 
Claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lub et al (US 8,518,299) in view of Wang et al (Fabrication of planarly-oriented polycrystalline thin films of smectic liquid crystalline organic semiconductors, submitted by Applicants in IDS filed 6/23/2020) as applied above and further in view of Pokorny et al (US 7,510,741).
Lub discloses that the nematic, smectic A, and smectic C phases are generally not suitable to provide a high degree of order required for high dichroic ratios (Col. 10, lines 22-30). Wang discloses that liquid crystal materials with low ordered phases, such as smectic A and smectic C are easily driven to planar orientation at the surface (p. 5, col. 2). 
Lub and Wang do not disclose performing a first polymerization and a second polymerization. 
Pokorny discloses forming a multilayer optical body comprising two, three, or more layers of liquid crystal materials wherein a first layer of liquid crystal material is deposited and polymerized and a second layer of liquid crystal material is deposited on the first layer and polymerized (Col. 11, lines 4-42). With a sufficient number of layers, a polarizer can be constructed that reflects a larger portion of or the entire visible spectrum (Col. 10, lines 6-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to form a second layer of RM polarizer material and perform a second polymerization as suggested by Pokorny in the process of Lub in order to construct a reflective polarizer. Further, it would have been obvious to choose a RM polarizer material in a smectic A or smectic C phase for the first layer as suggested by Wang since the low ordered phases are easily driven to planar orientation at the substrate surface and to choose the second polarizer material that is not in the nematic, smectic A or smectic C phases as suggested by Lub in order to achieve a higher dichroic ratio. 
Regarding Claims 12-16, Lub discloses photo-polymerization (Col. 14, lines 37-55); the substrate includes an arrangement of electrodes to apply an electric field for alignment of the RM molecules or application of a magnetic field for alignment (Col. 14, lines 31-33); a rubbing process may be performed (Col. 14, lines 30-35); and the RM polarizer material may be deposited by dip coating, doctor blade coating, etc. (Col. 13, lines 61-65).
Thus, claims 11-16 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Lub, Wang, and Pokorny. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday-Friday: 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715